Citation Nr: 0215524	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to June 15, 1995 for 
the assignment of a total rating based upon individual 
employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from December 1986 to August 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 decision by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) that assigned a June 15, 1995 effective 
date for the award of TDIU.  In April 2001, the Board 
remanded this case for further development, and the case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran filed a formal claim of entitlement to TDIU 
on September 29, 1995, and the RO has assigned an effective 
date of June 15, 1995.  

2.  The record fails to show that the veteran was treated by 
VA in the year prior to his claim for a TDIU rating.


CONCLUSION OF LAW

The legal criteria for an effective date prior to June 15, 
1995 for the award of TDIU have not been met.  38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. §§ 4.16, 3.400(o)(2) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than June 15, 1995 for his award of TDIU.  Initially, 
the Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000.  In pertinent part, this law 
redefines VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
VA has enacted regulations to implement the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The issue in this case essentially involves a retroactive 
review of the record to determine whether a legal basis 
exists for assigning an effective date of award earlier than 
June 15, 1995.  In this case, the veteran has provided 
argument and submitted medical documents in support of his 
claim, to include decisions by the Social Security 
Administration (SSA) in 1991 and 1992.  In April 2001, the 
Board remanded this case to the RO to ensure that the record 
contained all of the veteran's VA clinical records prior to 
the date of formal claim; September 29, 1995.  By letter 
dated in October 2001, the RO advised the veteran of the 
types of evidence and/or information he needed to submit in 
support of his claim, to include the information he needed to 
provide the RO in order for VA to assist him in his claim.  
In September 2001, the veteran informed VA that he had no 
further information to submit.  By statement dated in 
December 2001, VA's custodian of records forwarded all the 
veteran's clinical records from April 1992 to November 1996.  
By Supplemental Statement of the Case (SSOC) in June 2002 as 
well as a previous Statement of the Case (SOC), the veteran 
has been advised of the Reasons and Bases in denying his 
claim as well as the evidence obtained and reviewed by the RO 
in arriving at its determination.  On this record, the Board 
finds that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his claim.  
The Board also finds that VA has satisfied the notice and 
duty to assist requirements of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The veteran originally filed a formal application for service 
connection for intervertebral disc syndrome, bilateral knee 
disability and disability of the capital femoral in September 
1987.  A December 1987 RO rating decision granted service 
connection for intervertebral disc syndrome, postoperative 
lumbar disc surgery excision of L4 and L5 and chondromalacia 
of both knees.  At that time, the RO assigned 40 percent and 
0 percent ratings, respectively.

A September 1987 VA examination report recorded the veteran's 
report of being unable to find work due to his inability to 
"do heavy work."  His physical examination resulted in 
diagnoses of "post-operative status - Lumbar disc surgery 
excision of L4 and L5 disc.  Residuals of pain and stiffness 
aggravated by bending or lifting sufficient to prevent 
work," mild chondromalacia patella bilaterally, and history 
of minimal slip capitofemoral both hips with more pain on the 
left than the right.  Condition aggravated by heavy work."  

In March 18, 1988, the veteran applied for VA vocational 
rehabilitation training.  On March 22, 1988, his 
representative filed a claim for service connection for 
gastritis and hiatal hernia.  He reapplied for vocational 
rehabilitation training on April 27, 1988.

Medical records from St. Joseph Hospital, which were received 
by the RO in April 1989, show treatment for possible 
urethritis with complaint of dysuria, chest pain, heart burn, 
back pain and hip pain in March 1989.  Also in March 1989, 
the veteran underwent a VA general medical examination which 
reflected his report of working as a clerk.  He also 
indicated that he held a high school degree with one year of 
college education.  His physical examination indicated 
diagnoses of chronic low back pain, status post lumbar 
laminectomy, bilateral chronic knee pain, mild hypertension, 
and rash on chest. 

A May 1989 RO rating decision granted service connection for 
hypertension, and assigned an initial 0 percent evaluation.  
The evaluations for intervertebral disc syndrome, 
postoperative lumbar disc surgery excision of L4 and L5 and 
the ratings for chondromalacia of both knees were continued 
at 40 percent and 0 percent.

An undated clinical record from the Houston VA Medical Center 
(VAMC), received in June 1989, reflected the veteran's 
treatment for tinea versicolor and pseudofolliculitis barbae.  
By means of a VA Form 21-4138 filing in December 1989, the 
veteran elected to receive Chapter 30 benefits and enroll in 
Barber School.  A VA counseling record, dated on December 22, 
1989, revealed the veteran's report that he was laid off by 
VA as a file clerk because his back condition and high blood 
pressure limited him from performing prolonged sitting and 
heavy lifting.  He, nonetheless, desired to become a licensed 
barber, and considered his math and typing skills as possibly 
being used in a future vocation.  His request for a VA 
vocational subsistence allowance was approved.

A VA clinical record dated on April 27, 1992 revealed the 
veteran's complaint of back pain with pain on his entire left 
side which he was treating with over-the-counter medication.  
His physical examination was significant for tender 
paraspinous muscles on the left, but negative for spasm or 
deficits of the neurologic, motor and sensory systems.  He 
was given a diagnosis of lumbosacral (LS) strain.

In pertinent part, the veteran filed a VA Form 21-4138 on 
April 29, 1992 which stated as follows:

REQUEST BY S/C CLAIM FOR MY BACK CONDITION BE 
REOPENED.  ALSO, PLEASE INCLUDE THE PAIN ON MY 
RIGHT SIDE WHICH I BELIEVE IS RELATED TO S/C 
DISABILITY.  IN ADDITION TO THE ABOVE 
CONDITIONS, PLEASE INCLUDE HIGH BLOOD PRESSURE 
AS S/C.  I HAD HIGH BLOOD PRESSURE READINGS ON 
NUMEROUS OCCASSIONS WHILE I WAS IN THE 
MILITARY.  REQUEST I BE SCHEDULED FOR AN EXAM 
TO SUPPORT MY CLAIM.

By communication, dated in May 1992 and addressed to the 
veteran at the address he provided in his April 1992 letter, 
the RO advised the veteran that arrangements were being made 
for a physical examination and that if he did not report for 
the physical examination, his claim may be disallowed.  In 
June 1992, the RO advised the veteran that they had received 
notice that he had failed to report for the scheduled 
examination and that his claim for increased rating would be 
denied.  He was provided with a copy of his appellate rights.  

On September 29, 1995, the veteran filed a VA Form 21-4138 
which stated as follows:

I request to be re-evaluated for my service 
connected disability due to the fact that I 
have been unable to work due to my service 
connected disability.

In reference to the letter in my file dated 
June 24, 1992.  I never received a letter to 
report for an exam.

I also wish to be checked for my SC 
Hypertension.

At that time, he submitted a duplicate copy of a service 
medical record, dated on March 21, 1986, which noted 
conditions of low back pain, history of prostatitis, and 
minimal slip capital femoral epiphysis bilaterally.

A VA general medical examination was conducted in October 
1995.  

A VA Form 21-8940, received in November 1995, revealed the 
veteran's report of working 30 1/2 hours per week as an 
assembly line operator with Yazoo Industries from January 
1992 to May 7, 1992 with three days lost due to illness.  He 
held a forklift operator job with Satartia Gin Company for 3 
days in September 1993.  He also attended vocational training 
at Moore Career College from April 25, 1994 to May 1995.  He 
indicated that he was unable to work full time and/or pursue 
his barber school training due to his hips, knees, 
hypertension and back conditions.

Also in November 1995, the veteran submitted a letter from 
the Jackson, Mississippi RO, dated on September 15, 1989, 
which stated as follows:

Dr. [veteran],

The temporary assignment as a File Clerk, GS-
3, that you were given effective September 5, 
1989 will be terminated effective at the close 
of business September 15, 1989 due to your 
physical disqualification from performing the 
full range of File Clerk duties.  As you admit 
on SF-177, Statement of Physical Ability for 
Light Duty Work, your back condition prevents 
you from standing for long periods of time and 
occasionally lifting objects weighing 20-25 
lbs, and frequently carrying objects weighing 
up to 10-12 lbs.

I regret the necessity for this action and 
wish you success in obtaining suitable 
employment.

In January 1997, the veteran submitted a November 1990 
evaluation by Will P. Thompson, M.D.  This report included 
the veteran's complaint of being unable to maintain 
employment due, in part, to back disability.  

In February 1997, the veteran submitted documents associated 
with his application for SSA benefits in 1991.  This evidence 
included examination reports from Drs. Thompson and Moy 
which, according to SSA, revealed back disability in 1991 
that did not prevent movement nor result in weakness or nerve 
damage.  It was further noted that his hypertension had not 
resulted in any limitations nor damage to any vital body 
organs.  His applications for SSA benefits were denied by 
decisions dated in November 1991 and January 1992.  A June 
15, 1995 examination report by the Internal Medicine Clinic 
of Canton reflected the veteran's report of being unable to 
work due to back pain.  He last worked at Yazoo Industries, 
but was let go due to back pain.  His complaints included 
daily pain with any activity, difficulty getting out of bed, 
and an inability to do a lot of standing or walking.  His 
physical examination demonstrated forward flexion to 90 
degrees with pain, lateral bending to 15 degrees with pain, 
and 0 degrees of extension with pain.  There were no spasms 
or deformity.  His locomotor and neurologic examinations were 
negative.  He was given a diagnosis of status post-lumbar 
laminectomy with chronic back pain.

Thereafter, the record reflects that a July 1997 RO rating 
decision increased the disability evaluation for hypertension 
to 10 percent disabling effective September 29, 1995.  The RO 
denied increased ratings for lumbar spine disability and 
bilateral knee disability as well as claims for service 
connection for prostatitis and entitlement to TDIU.  A 
January 1998 RO decision (1) granted service connection for 
pseudofolliculitis barbae with an initial 0 percent 
evaluation assigned; (2) granted service connection for 
dysthymic disorder with an initial 10 percent evaluation 
assigned effective August 14, 1997 and granted service 
connection for tinea cruris with an initial 0 percent 
evaluation assigned.  The RO also denied claims for service 
connection for cardiomegaly, left inguinal hernia, esophageal 
hernia, peptic ulcer and gastritis.  In July 1998, the Board 
denied compensable ratings for bilateral chondromalacia and 
hypertension.

In July 1998, the veteran underwent VA examination with 
benefit of review of the claims folder.  The examiner 
commented that the veteran's symptoms would significantly 
affect his functioning in an 8-hour day.  The veteran was 
given diagnoses of lumbar spinal stenosis, status post L4-5 
discectomy and degenerative changes of the lumbar spine.

By means of a rating decision dated in December 1998, the RO 
increased the disability evaluation for lumbar spine 
disability to 60 percent effective to June 15, 1995, and 
granted TDIU effective to June 15, 1995.

Generally, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  Where service connection 
has already been established, a TDIU claim may be considered 
a type of increased rating claim.  Norris v. West, 12 Vet. 
App. 413, 420 (1999); Suttman v. Brown, 5 Vet. App. 127, 136 
(1993).  The effective date of an award based upon a claim 
for increased disability rating "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (2002). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2002).  The record 
reflects that the veteran first filed a formal claim for 
entitlement to TDIU by means of a VA Form 21-4138 received on 
September 29, 1995.  The veteran does not dispute this fact.  
The regulations also provide, however, that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination at a VA or uniformed 
services hospital will be accepted at the date of receipt of 
a claim.  38 C.F.R. § 3.157.

The primary question presented is whether it factually 
ascertainable from any of the evidence of record that the 
veteran met the criteria for TDIU during the 1-year period 
prior to September 29, 1995.  The RO has assigned an 
effective date prior to the filing of the formal claim 
presumably based on the examination report from the Internal 
Medicine Clinic of Canton dated on June 15, 1995.  This is 
the earliest date of increased disability within the one year 
period prior to the date of claim.  The Board remanded the 
case to obtain VA records for the previous one year period in 
order to ascertain whether there could be an informal claim 
pursuant to 38 C.F.R. § 3.157 discussed above; however, there 
is no record of treatment in that one year period; therefore, 
no basis exists for finding a claim was filed earlier than 
September 1995.  

The veteran appears to be arguing that the effective date 
should be retroactive to 1992 when he last worked.  Submitted 
in conjunction with his October 1995 claim for a TDIU was a 
June 1992 statement from Yazoo Industries to the effect that 
the veteran was no longer employed with that company as of 
May 1992 due to medical problems.  This statement was not 
previously of record.  Assuming for the moment that he was in 
fact unemployable in 1992, his claim for TDIU was not 
submitted until 1995, well over a year after he allegedly 
became unemployable; thus the effective date of the award 
could be no earlier than the date of receipt of claim.  It is 
recognized that the veteran submitted a claim for an increase 
in April 1992; however, no where in that letter does he ever 
mention being unemployable as a result of service connected 
disability and, judging from the letter from Yazoo 
Industries, he was, in fact, still employed at that time.  
Under such circumstances, the April 1992 claim for increase 
is not considered a claim for TDIU.  Even if it could be 
construed as a claim for a TDIU, the RO subsequently made 
arrangements for a physical examination in connection with 
that claim.  The veteran failed to report for that 
examination.  The veteran has indicated that he never 
received the notice to report for the examination; however, 
it appears that the notice to report for the examination was 
mailed to his last known address and he was subsequently 
advised at the same address, where he still lives, of the 
consequences of his failure to report for the examination.  
Specifically, 38 C.F.R. § 3.655 provides that claims for 
increase will be denied when a claimant fails to report for 
an examination. 

A claimant bears the burden to present and support a claim of 
benefits. In evaluating claims, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  In 
this case, the law and the preponderance of the evidence 
require that his claim be denied.


ORDER

An effective date earlier than June 15, 1995 for the award of 
TDIU is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

